Plaintiffs in this case, four hundred and forty different persons and firms, are in the business of selling hybrid seed corn. By their complaint in equity in the circuit court of Sangamon county they have sought an injunction restraining the defendants from paying into the State treasury the sum of $26,190.58, which they have paid to the Department of Finance under protest, and seeking the return to them of the moneys so paid.
This case is controlled by our decision in J.N. Sluis v.Nudelman, 376 Ill. 457, in which case a petition for rehearing has been denied at this term of court. The circuit court properly dismissed the complaint for want of equity and that decree is affirmed.
Decree affirmed. *Page 140